UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6069


DION ORLANDO TAYLOR,

                Plaintiff - Appellant,

          v.

SGT.   MICHAEL  LANG,   all   in  individual   and   official
capacities; MAJOR EICHELBERGER, all in individual and
official capacities; WARDEN LEVERN COHEN, all in individual
and official capacities; LT. S. LOWERY, all in individual
and   official   capacities;   M.  E.   MONTOUTH,   Grievance
Coordinator, all in individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:10-cv-02327-HMH)


Submitted:   May 31, 2012                 Decided:    June 21, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Dion Orlando Taylor, Appellant Pro Se. William T. Young, III,
HOWELL, GIBSON & HUGHES, PA, Beaufort, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dion Orlando Taylor, a South Carolina state inmate,

appeals the district court’s order adopting the recommendation

of     the   magistrate        judge    and        granting      summary    judgment    to

defendants      Sergeant       Michael    Lang,        Warden      Levern    Cohen,     and

Sergeant Mary Montouth on his claims of various violations of

his constitutional rights, pursuant to 42 U.S.C. § 1983 (2006).

We   affirm     in    part,    vacate     in       part,   and    remand    for    further

consideration.

               We review de novo a district court’s order granting

summary judgment.             See Robinson v. Clipse, 602 F.3d 605, 607

(4th Cir. 2010).          Summary judgment shall be granted when “there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                            Fed. R. Civ. P.

56(a).       “At the summary judgment stage, facts must be viewed in

the light most favorable to the nonmoving party . . . if there

is a genuine dispute as to those facts.”                         Scott v. Harris, 550
U.S. 372,    380   (2007)     (internal         quotation      marks    omitted).     A

district court should grant summary judgment unless a reasonable

jury    could    return    a    verdict       for    the   nonmoving       party   on   the

evidence presented.            Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 249 (1986).           An otherwise properly supported motion for

summary judgment will not be defeated by the existence of any

factual dispute; only disputes over facts that might affect the

                                               2
outcome of the suit under governing law will properly preclude

summary judgment.            Id. at 248-49.

             First, Taylor contends that the district court erred

in granting summary judgment to Sergeant Lang on his claim of

excessive use of force in violation of the Eighth Amendment.                               In

the prison context, the Eighth Amendment “protects inmates from

inhumane treatment and conditions while imprisoned.”                               Williams

v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).                           Eighth Amendment

analysis necessitates inquiry as to whether the prison official

at   issue    “acted         with     a     sufficiently      culpable    state    of    mind

(subjective component) and whether the deprivation suffered or

injury     inflicted             on   the     inmate     was    sufficiently        serious

(objective component).”                Id.

             In       a    claim      for    excessive     application      of    force,    a

claimant     must         meet    a   heavy    burden    to    satisfy    the    subjective

component         -        that       correctional       officers        applied        force

“maliciously and sadistically for the very purpose of causing

harm” rather than “in a good-faith effort to maintain or restore

discipline.”              Whitley v. Albers, 475 U.S. 312, 320-21 (1986)

(internal quotation marks omitted).                      To satisfy the subjective

component, a claimant must show that a prison official acted

with a “sufficiently culpable state of mind,” Wilson v. Seiter,

501 U.S. 294, 297 (1991), i.e., “wantonness in the infliction of

pain.”       Whitley, 475 U.S. at 322.                     In determining whether a

                                                 3
prison    official          has   acted       with    “wantonness,”          courts     should

consider       the    necessity         for     the    application         of    force;      the

relationship between the need for force and the amount of force

used; the extent of the injury inflicted; the extent of the

threat    to    the      safety    of     the    staff      and    other     prisoners,       as

reasonably perceived by the responsible officials based on the

facts known to them at the time; and the efforts, if any, taken

by the officials, to temper the severity of the force applied.

See Hudson v. McMillian, 503 U.S. 1, 7 (1992).

               After careful evaluation of the record, which consists

in relevant part of Lang’s and Taylor’s conflicting statements,

we conclude that material issues of fact exist regarding the

justification for the force Sergeant Lang used against Taylor.

Construed      in    a   light    most     favorable         to    Taylor,      the   evidence

would permit a finding that Lang, while engaged in a verbal

disagreement         with    Taylor,      commanded         Taylor    to   face       him,   and

that, when Taylor complied, Lang applied a burst of pepper spray

to Taylor’s face, despite the fact that Taylor was complying

with     Lang’s      various      directives          and    was     not     acting     in    an

aggressive or threatening manner.                      Because the version of the

incident proffered by Taylor could be credited by a reasonable

factfinder, we conclude that the district court erred on the

record before it by resolving the differing descriptions of the

events that transpired between Lang and Taylor in Lang’s favor.

                                                4
We further conclude this error undermines the propriety of the

district court’s analysis regarding the subjective component of

Taylor’s excessive force claim.                See Treats v. Morgan, 308 F.3d
868, 872-75 (8th Cir. 2002); Williams, 77 F.3d at 762-63; Slakan

v. Porter, 737 F.2d 368, 372 (4th Cir. 1984).                   We accordingly

vacate the district court’s grant of summary judgment on this

claim, and remand for further proceedings. *

            Taylor,     however,        cannot     establish   Warden    Cohen’s

liability    based      on   his        supervision    of   Lang.       Taylor’s

identification of one admittedly unrelated occasion on which he

was subjected to an application of pepper spray several months

after the incident at issue here is insufficient to establish

that Cohen knew or had reason to know that Lang or other prison

officials    were     engaging     in    potentially    unjustified     uses   of

force.   See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

Accordingly, we affirm the grant of summary judgment to Warden

Cohen.

            Finally, the district court determined correctly that

Taylor’s due process claim against Sergeant Montouth alleging

     *
       This disposition should not be considered as indicating
any view by this Court as to the merits of Taylor’s claim.
Rather, it simply reflects our judgment that the versions of
events recounted by Taylor and Lang are sufficiently disparate
on material points that summary judgment on the present record
was premature. We leave the course of proceedings on remand to
the sound judgment of the district court.



                                           5
unsatisfactory        investigation         and     consideration       of    his   various

administrative grievances is without merit.                        Taylor’s access to

and    participation     in     the      prison’s        grievance     process      are   not

constitutionally        protected,          and     Sergeant       Montouth’s       alleged

malfeasance cannot be said to have impeded Taylor’s access to

the courts.      See Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994).

            Based on the foregoing, we affirm the district court’s

order    granting      summary     judgment         on    each   of    Taylor’s      claims

except for his claim against Sergeant Lang of excessive use of

force.     As    to    that     claim,      we    vacate     the      grant   of    summary

judgment and remand for further proceedings.                          We dispense with

oral    argument      because      the      facts    and     legal     contentions        are

adequately      presented     in      the    materials       before     the    Court      and

argument would not aid the decisional process.



                                                                      AFFIRMED IN PART,
                                                                       VACATED IN PART,
                                                                           AND REMANDED




                                              6